      Case 3:20-cv-00093-DPM-BD Document 16 Filed 05/05/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LAVARIOUS JONES                                                            PLAINTIFF

V.                         CASE NO. 3:20-cv-93-DPM-BD

WESLEY GIBSON, et al.                                                   DEFENDANTS

                                        ORDER

      Plaintiff Lavarious Jones, a pretrial detainee in the Greene County Detention

Center (Detention Center), has stated constitutional claims against Brent Cox. (Doc. Nos.

2, 5, 10) Accordingly, the Clerk of Court is directed to prepare a summons for Defendant

Cox. The United States Marshal is directed to serve Defendant Cox with a summons and

a copy of the complaint (Doc. No. 2), the amended complaint (Doc. No. 5), and the

second amended complaint (Doc. No. 10), without requiring prepayment of fees and

costs or security. Service for Defendant Cox should be through the Greene County

Detention Facility, 1809 North Rocking Chair Road, Paragould, Arkansas 72450.

      The Clerk of the Court is directed to update the names of Defendants, as follows:

Wesley to Wesley Gibson; Baily to Bailey Harris; and Don Crittden to Don Crittendon.

(Doc. No. 11)

      IT IS SO ORDERED, this 5th day of May, 2020.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
